DETAILED ACTION
Claims 1-17 are presented for examination.
	Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/US2018/020192, filed February 28, 2018, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/465,580, filed March 1, 2017. 

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed August 28, 2019 (two pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08A, the Examiner has considered the cited references. 

Requirement for Restriction/Election
	Applicant’s election without traverse of the invention of Group II (original claims 9-17), directed to a method of treating or preventing HIV infection in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a benzodiazepine or a salt or solvate thereof, wherein the benzodiazepine is not Ro5-3335, and the election of (i) alprazolam as the single disclosed species of benzodiazepine, (ii) vorinostat as the single disclosed species of histone deacetylase inhibitor, and (iii) anti-retroviral drugs as the single disclosed species of compound for treating or preventing HIV, to which examination on the merits will be confined, as stated in the reply filed March 16, 2021, is acknowledged by the Examiner.
	Therefore, for the reasons above and those made of record at p.2-8 of the Office Action dated January 19, 2021, the requirement remains proper and is hereby made FINAL.
	Claims 1-8 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
infra. 

Priority
Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/US2018/020192, filed February 28, 2018, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/465,580, filed March 1, 2017. Applicant is reminded that a later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of prior-filed U.S. Provisional Patent Application No. 62/465,580, filed March 1, 2017, fails to provide adequate written support and/or enabling guidance as required under 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112 for the full scope of subject matter instantly claimed. Specifically, the ‘580 disclosure fails to provide for the instantly recited therapeutic objective of “treating or preventing HIV infection in a subject in need thereof” via the administration of a therapeutically effective amount of a benzodiazepine, or wherein the benzodiazepine may be administered in the form of “a salt or solvate thereof” as presently recited in instant claim 9. Also, the ‘580 disclosure fails to provide for each of the benzodiazepines recited in instant claim 11 (e.g., bromazepam, clobazam, estazolam), or that “the therapeutically effective amount of the benzodiazepine is an amount sufficient to yield a benzodiazepine blood serum concentration in the subject of about 10 nM to about 10 M” (claim 12). The ‘580 disclosure also fails to provide for each of the histone deacetylase inhibitors recited in instant claim 14 (e.g., belinostat, givinostat, panobinostat, trichostatin A), or that the histone deacetylase inhibitor is administered in a therapeutically effective amount that is “sufficient to yield a histone deacetylase inhibitor blood serum concentration in the subject of about 10 nM to about 10 M” (claim 15). The ‘580 disclosure 
	Accordingly, the effective filing date of claims 9-17 is February 28, 2018 (the filing date of PCT Application No. PCT/US2018/020192). 
	The Examiner will revisit the issue of priority as necessary each time the claims are amended. 

Objections to the Claims
	Claim 11 is objected to for capitalizing each of the recited benzodiazepines, which is improper. Appropriate correction is required. 
	Claim 14 is objected to for failing to recite a comma between the species of vorinostat and belinostat at l.2-3 of the claim. Appropriate correction is required.
	Claim 14 is objected to for failing to define the acronym “SAHA” at its first occurrence in the claims. Appropriate correction is required. 
	Claim 17 is objected to for failing to define the acronym “CCR5” in the limitation “CCR5 antagonists” as recited at l.5 of the claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 10, 12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 10, the limitation “wherein the administration of the benzodiazepine reactivates latent HIV-1 virus that has been integrated into the genome of the subject” renders the claim indefinite because it is unclear whether this resultant property constitutes an effect inherent to the method defined in parent claim 9 (in which case it is unclear in what manner claim 10 is intended to further limit the subject matter of parent claim 9), or further defines an effect that yields only from specific embodiments of the method defined in parent claim 9 (in which case the claim is additionally indefinite for failing to clearly or precisely identify the specific embodiments of the method that actually yield the recited effect of claim 10). Clarification is required. 
In claim 10, the limitation “wherein the administration of the benzodiazepine reactivates latent HIV-1 virus that has been integrated into the genome of the subject” renders the claim indefinite because the subject of claim 9 is not required to expressly exhibit HIV-1 virus. It is unclear, then, if Applicant intends to implicitly require that the subject exhibit HIV-1 virus or not. Clarification is required. 
In claim 12, Applicant recites “wherein the therapeutically effective amount of the benzodiazepine is an amount sufficient to yield a benzodiazepine blood serum concentration in the subject of about 10 nM to about 10 M”, which renders the claim indefinite because Applicant defines the therapeutically effective amount by its function without actually specifically identifying the amounts of benzodiazepine effective to yield the recited blood serum concentration. Also, each benzodiazepine is metabolized and eliminated at a different rate from one another, and Applicant fails to identify a specific time frame following administration in which such blood serum concentration must be exhibited, so it is unclear what “therapeutically effective amount[s]” of benzodiazepine are, in fact, effective to yield the recited blood serum concentration. As a result, the ordinarily skilled artisan would not have been reasonably apprised of the “therapeutically effective amount[s]” that are included (or excluded) from the objective boundaries of the claim. Similar ambiguity exists also in claim 15, which recites substantially similar claim language. Clarification is required. 

For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 10, 12 and 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As set forth in the §112(b) (pre-AIA  second paragraph) rejections above, this rejection applies to the interpretation of claims 10 and 12 in which they merely identify inherent properties of the method 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004).
Franz et al. teaches a sustained release alprazolam tablet comprising (i) alprazolam in an amount of about 0.1 mg to about 5 mg per tablet, (ii) a high-viscosity hydroxypropyl methylcellulose (HPMC), and (iii) a low-viscosity HPMC, wherein the total amount of HPMC is about 110 mg to about 135 mg per tablet and the high and low viscosity HPMCs are present in a weight ratio of about 40:60 to about 60:40 (p.2, para.[0014]). Franz et al. teaches that the sustained release alprazolam tablet is used in a method of treating a subject having a central nervous system disorder in which a benzodiazepine therapeutic agent is indicated, by orally administering to a subject in need of such treatment a therapeutically effective amount of the tablet (p.2, para.[0016]; p.3, para.[0043]-[0044]). Franz et al. teaches that the composition is particularly useful in the treatment of general anxiety disorder, anxiety associated with depression, panic disorder and panic attacks (p.4, para.[0045]). 
In claim 9, Applicant recites “[a] method of treating or preventing HIV infection in a subject in need thereof” via “administering to the subject a therapeutically effective amount of a benzodiazepine or a salt or solvate thereof, wherein the benzodiazepine is not Ro5-3335”.

Franz et al. teaches the administration of an alprazolam oral tablet to a subject for the treatment of an anxiety disorder, thereby providing for the execution of an active step identical to that recited in Applicant’s instant claim 9. Note that any subject – including those subjects described in Franz et al. – constitutes a subject that is in need of “preventing HIV infection”, as instantly claimed. The performance of the same active step in Franz et al. as that of instant claim 9 must necessarily yield the same functional result of “preventing HIV infection” as instantly claimed. This is because products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112. 
MPEP §2112 states that, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the time of invention, as long as the function and/or property is expected to be present. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment … is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”). 
Therefore, instant claims 9 and 11 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 9-11, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Finkel et al. (U.S. Patent Application Publication No. 2014/0199260 A1; 2014, cited by Applicant on the 08/28/19 IDS) in view of Fillippakopoulos et al. (“Benzodiazepines and Benzotriazepines as Protein Interaction Inhibitors Targeting Bromodomains of the BET Family”, Bioorganic & Medicinal Chemistry, 2012; 20:1878-1886, cited by Applicant on the 08/28/19 IDS).
Finkel et al. teaches a method for treating, inhibiting or preventing a retroviral infection, such as HIV, in a subject comprising administering to the subject at least one BET antagonist with at least one pharmaceutically acceptable carrier (p.1, para.[0004]; p.2, para.[0019]; p.7, claim 1). Finkel et al. teaches that, preferably, the BET antagonist is a bromodomain containing protein-4 (BRD4) antagonist (p.1, para.[0004]; p.3, para.[0022]; p.7, claim 2). Finkel et al. further teaches that at least one additional anti-retroviral (anti-HIV) compound may be further administered with the BET antagonist before, after and/or simultaneously with the BET antagonist (p.1, para.[0004]; p.7, claims 6-7). Finkel et al. further teaches the delivery of at least one other HIV activating agent, e.g., a histone deacetylase inhibitor (e.g., trichostatin A, valproic acid, sodium butyrate, vorinostat, romidepsin) with the BET antagonist (p.2, para.[0019]; p.7, claim 9). Finkel et al. teaches that the subject is an animal, particularly a mammal, more particularly a human (p.2, para.[0019]). Finkel et al. teaches that, in particular, the BET antagonist is a small molecule inhibitor thereof, and functions specifically to bind the acetylated lysine recognition pocket within the bromodomain (p.3, para.[0022]). Finkel et al. teaches that the anti-HIV compound is a compound that inhibits HIV, and includes nucleoside-analog reverse transcriptase inhibitors (NRTIs), non-nucleoside reverse transcriptase inhibitors (NNRTIs), protease inhibitors (PIs), and fusion inhibitors (FIs) (p.4, 
Finkel et al. differs from the instant claims only insofar as it does not explicitly teach that the BRD4 BET antagonist is the benzodiazepine alprazolam (claims 9, 11).
Fillippakopoulos et al. teaches that alprazolam (8-chloro-1-methyl-6-phenyl-4H-[1,2,4]triazolo[4,3-a][1,4]benzodiazepine) is a potent, short-acting benzodiazepine used in the treatment of anxiety disorders (col.1, para.1, p.1878). Fillippakopoulos et al. teaches that the clinically approved benzodiazepine alprazolam binds with low M affinity to the acetyl lysine binding site of BRD4 protein of the BET bromodomain family (col.2, para.2, p.1879; col.1, para.1, p.1882). Fillippakopoulos et al. teaches the importance of the 3-methyl group in the triazolo ring system for BET binding and inhibition (col.1, para.2, p.1882-col.2, para.1, p.1882). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering the benzodiazepine alprazolam as the BET antagonist of Finkel’s method for treating or preventing HIV infection in a subject in need thereof because Finkel et al. teaches the use of a small molecule inhibitor as the BET antagonist and Fillippakopoulos et al. teaches alprazolam as a small molecule BET inhibitor. The skilled artisan would have been motivated to do so because Finkel et al. teaches the use of a small molecule inhibitor of BET that inhibits BRD4 protein and binds the acetylated lysine recognition pocket within the bromodomain as the means for inhibiting viral replication and reactivating latent HIV, and Fillippakopoulos et al. teaches alprazolam as a small molecule organic inhibitor of BRD4 protein of the BET bromodomain family that also binds the acetyl lysine binding site of BRD4 protein, thereby exhibiting these specific functional features that Finkel et al. describes as properties related to inhibition of viral replication and reactivation of latent HIV. The ordinarily skilled artisan would have also been motivated to use alprazolam for this purpose because alprazolam exhibits the 3-methyl group in the triazolo ring system of its chemical prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the benzodiazepine alprazolam as the small molecule BET inhibitor of Finkel’s method for treating or preventing HIV infection in a subject in need thereof in light of its functionality as a small molecule inhibitor of BET, as evidenced by the teachings of Fillippakopoulos et al.
In claim 10, Applicant recites “wherein the administration of the benzodiazepine reactivates latent HIV-1 virus that has been integrated into the genome of the subject”. 
As Finkel et al. teaches that the administration of a BET antagonist (specifically, a small molecule inhibitor of BET) was effective to inhibit viral replication and reactivate latent HIV virus in the treated subject, the recited effect of reactivating “latent HIV-1 virus that has been integrated into the genome of the [treated] subject” must necessarily result from the administration of a benzodiazepine (in this case, alprazolam) that is not Ro5-3335, as instantly claimed. 
In claim 11, Applicant defines the benzodiazepine that “is not Ro5-3335” as, e.g., alprazolam. 
As the prior art teachings of Finkel et al. in view of Fillippakopoulos et al. are directed to the prima facie obviousness of administering the benzodiazepine alprazolam as the small molecule BET inhibitor for treating or preventing HIV infection in a subject in need thereof, Applicant’s limitations of claim 11 are clearly met by the cited prior art teachings. 
In claim 13, Applicant recites the further administration of “a therapeutically effective amount of a histone deacetylase inhibitor”. 
In claim 14, Applicant defines the histone deacetylase inhibitor as, e.g., vorinostat.
Finkel et al. teaches that the BET antagonist may be further administered to the subject with at least one other HIV activating agent, e.g., a histone deacetylase inhibitor, such as trichostatin A, valproic acid, sodium butyrate, vorinostat, or romidepsin.
In claim 17, Applicant recites the further administration of “at least one additional compound useful for preventing and/or treating HIV”, e.g., anti-retroviral drugs.

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
Rejection of claims 9-17 is proper.
Claims 1-8 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
June 28, 2021